This is a suit against a private corporation. The defendant interposed a plea of privilege to be sued in the county of its domicile. After hearing the testimony the court below instructed the jury to find for the defendant on its plea of privilege, which was done, and the plaintiff has appealed. *Page 636 
In his petition the plaintiff charged the defendant with the commission of certain frauds in Comal County, where the suit was brought, on account of which frauds a recovery was sought. It was also charged that part of the cause of action arose in that county.
Further answering, the defendant alleged that the charges of fraud contained in plaintiff's petition were untrue, and were made for the purpose of conferring jurisdiction.
We hold that, in directing a verdict for the defendant, the trial court committed error. We deem it unnecessary, if not improper, to discuss the testimony, and merely state our conclusion that it was such as entitled the plaintiff to have the question of jurisdiction, as well as other questions in the case, presented to the jury under proper instructions. (Landa v. Hunt, 45 S.W. Rep., 860; Merchants' Co. v. Seeligson, 4 Ohio App. Civ. Cas., sec. 206.)
The judgment is reversed and the cause remanded.
Reversed and remanded.